DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 03/31/2021.  Claims 1, 3-9, 11-17, and 19-23 are pending in the application. As such, Claims 1, 3-9, 11-17, and 19-23 have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.         The response filed 03/31/2021 has been correspondingly accepted and considered in this Office Action.  Claims 1, 3-9, 11-17, and 19-23 have been examined.  

Response to Arguments 
4.      Applicant’s amendments and remarks with respect to Claims 1, 3-9, 11-17, and 19-23 have been fully considered.   As such, and in response to said amendments and remarks filed 03/31/2021 with respect to independent Claims 1, 9, and 17, the previous rejections of Claims 1, 6-9, 14-16, and 17 under 35 U.S.C. 102(a)(1) are respectfully reconsidered, withdrawn, and further addressed as follows. 

Allowable Subject Matter
5.	The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1, 3-9, 11-17, and 19-23 are found allowable over the prior art of record for at least the following rationale. Hyder et al., (U.S. Patent Application Publication: 2013/0198099), already of record as cited on IDS filed 11/19/2020, and hereinafter referred to as HYDER, discloses as follows.

    PNG
    media_image1.png
    685
    590
    media_image1.png
    Greyscale
At best, HYDER evidences an architecture comprising see e.g., processors and memory architectures having methods, systems and computer-readable non-transitory medium, wherein “…a resume extraction module 118, a job description extraction module 117…” and how “…job description extraction module 117 is a tool for extracting key information from job descriptions, and other textual content, parameters such as job titles, skills required or recommended, prior experience levels…” and “…resume extraction module 118 is a tool for extracting key information from resumes, and other textual content, parameters such as job titles, skills required or recommended, prior experience levels…” (See e.g., HYDER paras. 35, 36, 39, 40, Figs. 1, 2A-B, 3, 11). In addition of the aforementioned modules, HYDER further evidences several exemplary disclosures with capabilities comprising Job_Seeker_profile, and  Job_profile disclosures according to Figs. 2A, and 2B with Keyword, (See e.g., HYDER paras. 35, 36, 38, 43, Figs. 1, 2A-B, 3, 11).
Notwithstanding, HYDER’s teachings still fail to teach or fairly suggest either individually or in a reasonable combination the recited limitations in independent Claims 1, 9, and 17. Similarly, dependent Claims 3-8; 11-16; and 19-23 further limit allowable independent Claims 1, 9, and 17 correspondingly, and thus said claims are found allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
6.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Almalis et al., (N. D. Almalis, G. A. Tsihrintzis and N. Karagiannis, "A content based approach for recommending personnel for job positions," IISA 2014, The 5th International Conference on Information, Intelligence, Systems and Applications, Chania, 2014, pp. 45-49), hereinafter referred to ALMALIS, discloses a content-based approach that takes into consideration an organization’s needs and the skills of candidate employees in order to quantify the suitability of a candidate employee for a specific job position. (See e.g., ALMALIS, Abstract, Figs. 2, 4).
Please, see PTO-892 for additional applicable references and details.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656